Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
(Currently Amended) A high-speed transmission circuit comprising:
a connector pin that serves as part of a signal path, the connector pin having a first conductivity; 
a connector pin leg coupled to the connector pin and having the first conductivity; and 
a pad coupled to the connector pin leg and comprising a second conductivity that is lower than the first conductivity, the connector pin leg and at least a portion of the pad forming a resonant sub-circuit that is coupled to the signal path, the second conductivity causing a reduction in insertion loss in the signal path, when compared to an insertion loss in the signal path if the pad had only the first conductivity, by damping a current in the resonant sub-circuit.
(Original) The high-speed transmission circuit of claim 1, wherein the resonant sub-circuit causes a transmission line effect at one or more frequencies, the resonant sub-circuit being coupled to a ground connection that is capacitively coupled to at least the connector pin leg.
(Currently Amended) The high-speed transmission circuit of claim 2, wherein the ground connection has a different conductivity than the first conductivity.
(Original) The high-speed transmission circuit of claim 1, wherein the connector pin is associated with a first impedance at a frequency of interest, and wherein the connector pin leg is associated with a second impedance at the frequency of interest.
(Original) The high-speed transmission circuit of claim 4, wherein the second impedance represents an impedance discontinuity at the frequency of interest.
(Original) The high-speed transmission circuit of claim 5, wherein the impedance discontinuity causes a signal at the frequency of interest to be reflected into the signal path.
(Original) The high-speed transmission circuit of claim 1, wherein the current in the resonant sub-circuit is damped proportional to a ratio between the second conductivity and the first conductivity, the pad having been plated with a material that has the second conductivity.
(Original) The high-speed transmission circuit of claim 1, wherein the current has one or more high frequency components that flow on an outer layer of the connector pin.
(Currently Amended) A lead frame comprising:
a connector pin that serves as part of a signal path, the connector pin having a first conductivity; and
a connector pin leg coupled to the connector pin and to a pad that comprises a second conductivity lower than the first conductivity, the connector pin leg and at least a portion of the pad forming a resonant sub-circuit that is coupled to the signal path, the second conductivity causing a reduction in insertion loss in the signal path, when compared to an insertion loss in the signal path if the pad had only the first conductivity, by damping a current in the resonant sub-circuit.
(Original) The lead frame of claim 9, wherein the resonant sub-circuit causes a transmission line effect at one or more frequencies.
(Original) The lead frame of claim 9, wherein the connector pin is associated with a first impedance at a frequency of interest, and wherein the connector pin leg is associated with a second impedance at the frequency of interest.
(Original) The lead frame of claim 11, wherein the second impedance represents an impedance discontinuity at the frequency of interest.
(Original) The lead frame of claim 12, wherein the impedance discontinuity causes a signal at the frequency of interest to be reflected into the signal path.
(Original) The lead frame of claim 9, wherein the current in the resonant sub-circuit is damped proportional to a ratio between the second conductivity and the first conductivity.
(Original) The lead frame of claim 9, wherein the current has one or more high frequency components that flow on an outer layer of the connector pin.
(Currently Amended) A method for reducing insertion loss in a high-speed transmission circuit, the method comprising: 
applying a voltage to a signal path that comprises a connector pin; and 
driving a current through the connector pin that has a first conductivity and a connector pin leg coupled to a pad, the pad comprising a second conductivity that is lower than the first conductivity and causing a reduction in insertion loss in the signal path, when compared to an insertion loss in the signal path if the pad had only the first conductivity, by damping a current in a resonant sub-circuit that is formed by the connector pin leg and at least a portion of the pad.
(Currently Amended) The method of claim 16, wherein the resonant sub-circuit causes a transmission line effect at one or more frequencies, the resonant sub-circuit being coupled to a ground connection that is capacitively coupled to at least the connector pin leg, the ground connection having a different conductivity than the first conductivity.
(Original) The method of claim 16, wherein the connector pin is associated with a first impedance at a frequency of interest, and wherein the connector pin leg is associated with a second impedance at the frequency of interest.
(Original) The method of claim 18, wherein, at the frequency of interest, the second impedance represents an impedance discontinuity that causes a signal to be reflected into the signal path.
(Original) The method of claim 19, wherein the current in the resonant sub-circuit is damped proportional to a ratio between the second conductivity and the first conductivity, the pad having been plated with a material that has the second conductivity.

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement as set forth in the Office action mailed on 1/6/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 16-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a pad coupled to the connector pin leg and comprising a second conductivity that is lower than the first conductivity, the connector pin leg and at least a portion of the pad forming a resonant sub-circuit that is coupled to the signal path, the second conductivity causing a reduction in insertion loss in the signal path, when compared to an insertion loss in the signal path if the pad had only the first conductivity, by damping a current in the resonant sub-circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANLEY TSO/Primary Examiner, Art Unit 2847